      CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 1 of 45



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Young America’s Foundation, a Tennessee            Case No. 18-cv-1864 (SRN/HB)
 nonprofit corporation, Students for a
 Conservative Voice, a registered student
 organization at the University of
 Minnesota, and Ben Shapiro,

               Plaintiffs,

 v.

 Eric W. Kaler, President of University of
 Minnesota, in his official and individual
 capacities, Michael Berthelsen, Vice
 President of University Services of                 MEMORANDUM OPINION
 University of Minnesota, in his official and            AND ORDER
 individual capacities, Matthew A. Clark,
 Chief of Police of University of Minnesota,
 in his official and individual capacities,
 Troy Buhta, Lieutenant of University of
 Minnesota Police Department, in his
 official and individual capacities, and Erik
 Dussault, Assistant Director of Student
 Unions & Activities of University of
 Minnesota, in his official and individual
 capacities,

               Defendants.


Tyson C. Langhofer, Alliance Defending Freedom, 15100 North 90th Street, Scottsdale,
AZ, 85260, David A. Cortman and Travis C. Barham, Alliance Defending Freedom, 1000
Hurricane Shoals Road NE, Suite D-1100, Lawrenceville, GA 30043, Jonathan M.
Larcomb, Alliance Defending Freedom, 440 First Street NW, Suite 600, Washington, D.C.
20001, and Theodore C. Landwehr, Landwehr Law Offices, 4034 Seventh Street NE,
Columbia Heights, MN 55421, for Plaintiffs.

Carrie Ryan Gallia, Brian J. Slovut, and Daniel J. Herber, University of Minnesota, Office
of General Counsel, 360 McNamara Alumni Center, 200 Oak Street SE, Minneapolis, MN
55455, for Defendants.
      CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 2 of 45




SUSAN RICHARD NELSON, United States District Judge

       This case arises at the intersection of two competing freedoms: the freedom of

public university student groups, and their invited guest speakers, to exercise their First

Amendment rights, and the freedom of public universities to manage their facilities in the

manner that best advances the University’s educational mission.

       Plaintiffs – a University of Minnesota student group, Students for a Conservative

Voice, as well as an outside organization dedicated to promoting conservative speech on

campus, Young America’s Foundation, and a conservative political commentator, Mr.

Ben Shapiro – have brought “as-applied” and “facial” challenges to the University of

Minnesota’s policy for handling “large-scale events,” under both the First and Fourteenth

Amendments. In their “as-applied” challenge, Plaintiffs focus on the manner in which

Defendants applied the University’s “large-scale events” policy to a speech given by Mr.

Shapiro on February 26, 2018. Defendants have moved to dismiss the complaint in its

entirety.

       The Court grants Defendants’ motion in part and denies it in part. The Court

grants Defendants’ motion with respect to Plaintiffs’ “facial” First Amendment

challenge, but denies Defendants’ motion with respect to Plaintiffs’ “as-applied” First

Amendment challenge. Further, the Court grants Defendants’ motion with respect to

Plaintiffs’ Fourteenth Amendment Due Process and Fourteenth Amendment Equal

Protection claims. The Court explains its reasoning at greater length below.



                                              2
         CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 3 of 45



    I.      BACKGROUND 1

         A. The Parties

         There are three Plaintiffs in this case. Plaintiff Young America’s Foundation

(“YAF”) is a nonprofit organization that was founded by the late conservative thinker

William F. Buckley in the 1960s. (Am. Compl. [Doc. No. 25-2] ¶¶ 24, 79.) YAF hosts

and co-sponsors conferences and lectures around the country, with the goal of

introducing young people and university students to conservative viewpoints. (Id.)

         Plaintiff Students of a Conservative Voice (“SCV”) is a registered student group at

the University of Minnesota. (Id. ¶ 25.) SCV attempts to introduce their classmates to

“alternative,” often conservative, viewpoints by way of “flyers, signs, peaceful

demonstrations, hosting tables with information, inviting speakers to campus, and talking

with fellow students.” (Id. ¶¶ 25-27.) According to SCV, this mission is important

because “conservative viewpoints are notably absent from educational instruction at the

University of Minnesota.” (Id. ¶¶ 25-27, 72.)



1
        On January 18, 2019, Plaintiffs moved to amend their complaint to provide further
detail on their claims. (See Doc. No. 25.) Defendants opposed this request, and argued
that the motion was futile because, even accepting the allegations in the Amended
Complaint as true, Plaintiffs’ claim still failed to state any plausible constitutional
violations. (See Doc. No. 27.) The Court has considered the facts alleged in the Amended
Complaint, and has determined that the motion will be granted to the extent it relates to
Plaintiffs’ “as-applied” First Amendment claim, and denied to the extent it relates to all
of Plaintiffs’ other claims; any amendment to the latter set of claims would be futile.
Accord Popp Telcom v. Am. Sharecom, Inc., 210 F.3d 928, 943 (8th Cir. 2000) (“Given
the courts’ liberal viewpoint towards leave to amend, it should normally be granted
absent good reason for a denial,” such as “futility of amendment”). However, for ease of
reference, the Court will cite to the Amended Complaint in describing the background of
this case.
                                              3
      CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 4 of 45



       Plaintiff Ben Shapiro is an “American political commentator, nationally

syndicated columnist, author, radio talk show host, and attorney.” (Id. ¶ 28.)

       There are five Defendants in this case. Defendant Eric W. Kaler is the President of

the University of Minnesota, a public university created by the State of Minnesota. (Id. ¶¶

29-34, 51.) President Kaler “is responsible for the enactment, implementation, and

enforcement of [University of Minnesota] policies affecting students, student

organizations, faculty, and guests.” (Id. ¶¶ 52-53.)

       Defendant Michael Berthelsen is the Vice President of University Services at the

University of Minnesota. (Id. ¶ 36.) Plaintiffs allege that Vice President Berthelsen

consults with President Kaler over “certain University policies,” and “their application to

student speech.” (Id. ¶ 37.)

       Defendant Matthew Clark is the Chief of Police at the University of Minnesota.

(Id. ¶ 40.) Plaintiffs allege that Chief Clark also consults with President Kaler (and Vice

President Berthelsen) over “certain University policies,” and “their application to student

speech.” (Id. ¶ 41.)

       Defendant Troy Buhta is a Lieutenant in the University of Minnesota Police

Department. (Id. ¶ 44.)

       Defendant Eric Dussault is the Assistant Director of Student Unions & Activities

at the University of Minnesota. (Id. ¶ 48.)

       B. The Large-Scale Events Process (“LSEP”)

       This litigation centers around a University of Minnesota student affairs policy

called the “Large-Scale Events Process” (“LSEP”). (See generally Compl., Ex. 1 [Doc.

                                              4
      CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 5 of 45



No. 1-1] (“LSEP”).) Because the Complaint does not allege when or how the LSEP came

into existence, the Court simply details what the LSEP says on its face. See Neubauer v.

FedEx Corp., 849 F.3d 400, 403 (8th Cir. 2017) (noting that, in deciding a motion to

dismiss, a court may directly consider “all documents . . . attached to the complaint as

exhibits”).

       The LSEP sets forth a process to be followed “by any registered student group

proposing to host a large-scale event on the University of Minnesota campus.” (LSEP at

1.) The LSEP first defines “large scale event” as a “student group sponsored event taking

place in a large campus venue or outdoor space that will draw a significant amount of the

campus population, a large off-campus crowd, or represents a significant security concern

(i.e., public figure, celebrity, etc).” (Id.) The LSEP then states that, although a student

group has a right to reserve a “large campus venue” for such an event, “the reservation

will only be confirmed upon approval by the Large-Scale Events Committee (“LSEC”).”

(Id.) The LSEC includes representatives from various campus departments, such as “the

University of Minnesota Police Department, University Services, Parking and

Transportation, [and] Student Unions and Activities.” (Id.) To secure approval from the

LSEC for a venue reservation, the student group must put together a “Large Scale Event

Proposal,” containing a variety of relevant logistical details, and then must meet with the

LSEC, if asked. (Id.) Ultimately, the LSEC’s “determination of whether the campus can

support the [student group proposed] event” will be based on factors such as “other

events happening on campus, human resources needed to support the event, the impact of



                                               5
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 6 of 45



the event on the campus community, and the impact of the event on the community

surrounding campus.” (Id.)

       Plaintiffs allege that the LSEP is unconstitutional, on its face, under either the First

Amendment or the Fourteenth Amendment’s Due Process Clause. (See, e.g., Am. Compl.

¶¶ 63-70.) This is largely because the LSEP purportedly “does not provide any objective,

non-content-based and non-viewpoint-based criteria for [University officials] to use when

deciding to impose [] restrictions on a proposed event,” and, further, “does not limit the

discretion of [University officials] when deciding whether to apply the policy to student

organizations’ events.” (Id. ¶¶ 68-69.)

       C. The Shapiro Speech

       Sometime in fall of 2017, SCV decided that it wanted to bring Mr. Shapiro to

campus for a lecture. This was so because, although SCV found Mr. Shapiro “to be an

incredibly articulate, consistent, and academically accomplished leader in conservative

thought,” SCV “believed that Mr. Shapiro’s viewpoints [were] treated unfairly on

campus by University of Minnesota faculty and administrators alike.” (Id. ¶ 77.) With the

assistance of YAF, SCV reached out to Mr. Shapiro, and Mr. Shapiro, in turn, agreed to

come speak to University of Minnesota students (and members of the surrounding

community) on February 26, 2018. (Id. ¶¶ 78-80; see also id. ¶ 80 (noting that YAF

provided “assistance and financial support to bring Mr. Shapiro to the University of

Minnesota’s campus”).)

       In October 2017, several months before Mr. Shapiro’s speech, SCV informed the

University that it intended to bring Mr. Shapiro to campus the following February. (Id. ¶

                                              6
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 7 of 45



81.) According to Plaintiffs, “[b]efore any specific details were provided by SCV,

Defendant Dussault [the Assistant Director of Student Unions & Activities] explicitly

informed SCV that the Shapiro event would be subject to [the LSEP] and stated that he

would schedule follow up meetings to discuss details.” (Id. ¶ 83.) Nonetheless, because

Defendants had allegedly used the LSEP to relocate one of SCV’s prior events (a speech

by conservative commentator Lauren Southern) “on three occasions without obtaining

SCV’s prior permission” (id. ¶ 85), Plaintiffs allege that SCV immediately took the

initiative of reserving “multiple potential rooms” on the centrally-located Minneapolis

campus “to avoid being forced to host the Shapiro event in an undesirable location and to

make sure that at least one room was available.” (Id. ¶ 87.) Because SCV’s goal was to

hold Mr. Shapiro’s speech “in the largest venue available on the Minneapolis campus,”

the student group “placed reservation requests both verbally and via e-mail for several

locations,” with seating capacities ranging from 450 to 4,000. (Id. ¶¶ 94-96.) Plaintiffs

allege that, as of December 6, 2018, at least two of the three rooms SCV reserved were

open and available for use on the evening of February 26, 2018 – Mayo Hall, which seats

455 attendees, and Willey Hall, which seats 1,056 attendees. (Id. ¶¶ 99-102.)

Consequently, on that date, SCV “formally requested use of Willey Hall.” (Id. ¶ 102.)

       Although the University of Minnesota-Twin Cities has a St. Paul campus that is,

by Plaintiffs’ admission, only a bus ride away from the Minneapolis campus (id. ¶ 139),

Plaintiffs allege that “they always intended to host the Shapiro lecture on the Minneapolis

campus” because that campus is “more convenient for the majority of students,” and

because hosting the lecture on the St. Paul campus “would inhibit attendance” and

                                             7
      CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 8 of 45



“burden the effectiveness of the speech.” (Id. ¶¶ 103-04.) Indeed, Plaintiffs allege, “many

students on the Minneapolis campus go their entire undergraduate careers without ever

visiting the St. Paul campus,” in part because evening busses between the two campuses

only run every 15-20 minutes. (Id. ¶ 139.)

       However, in late December 2017, Defendants, acting pursuant to the LSEP,

determined that the Shapiro speech would be held in a venue on the St. Paul campus that

could accommodate a maximum of 500 attendees. (Id. ¶ 105.) Specifically, Plaintiffs

allege that Chief of Police Clark sent an e-mail, which was later forwarded to SCV,

stating that “the admin has asked that we try to move this visit to the St. Paul campus. It’s

going to be a security issue with past lectures at other universities.” (Id. ¶ 106-07; see

also id. ¶ 108 (alleging that, “upon information and belief,” President Kaler and Vice

President Berthelsen participated in this decision).) Lieutenant Buhta and Mr. Dussault

allegedly concurred with this assessment, and further asserted, in e-mails to SCV, that

Willey Hall’s “access to the [West Bank] Skyway” rendered the location unsafe to host

Mr. Shapiro. (Id. ¶¶ 114-18.) In these exchanges, Lieutenant Buhta also referred to the

University’s decision to move Mr. Shapiro’s speech to the St. Paul campus as

“unfortunate.” (Id. ¶ 136.)

       Plaintiffs allege that Defendants’ security concerns lacked support, especially two

months prior to the event, and therefore constituted a mere pretext to “banish” Mr.

Shapiro’s “controversial” conservative views to an out-of-the-way location, where SCV

and Mr. Shapiro would receive less attention from the campus. (Id. ¶¶ 105, 113-14.) In

further support of this “pretext to discriminate” contention, Plaintiffs allege that (a) the

                                               8
      CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 9 of 45



University “routinely controls access to its West Bank Skyway,” including by closing off

the Skyway every weekday night after 10:00 PM and all day on Sundays (id. ¶¶ 118-23),

and (b) concerns about “access to the West Bank Skyway” did not prevent the University

and/or student groups from hosting well-known “liberal” public figures with “university-

favored viewpoints” in centrally-located lecture halls connected to that Skyway, i.e.,

Justice Ruth Bader Ginsburg in September 2014, Justice Sonia Sotomayor and U.S.

Senator Bernie Sanders in October 2016, former U.S. Senator Al Franken in June 2017,

and U.S. Senator Amy Klobuchar, former U.S. Vice President Walter Mondale, U.S.

Senator Elizabeth Warren, and then-U.S. Representative Keith Ellison in October 2017.

(Id. ¶¶ 124-30.)

       In response, SCV decided to reserve the North Star Ballroom, a 400-person venue

on the St. Paul campus. (Id. ¶ 141.) According to Plaintiffs, “[t]ickets for the event sold

out in only a few short hours after they were made available,” with SCV receiving “725

inquiries within the first 24 hours of offering the tickets.” (Id. ¶ 142.) This success

prompted Plaintiffs to “renew[] their request for use of [the 1,000-seat] Willey Hall.” (Id.

¶ 143.) Moreover, Plaintiffs allege that, after they renewed their request for Willey Hall, a

member of the University’s Board of Trustees “sent an e-mail to Defendant Dussault,” on

January 26, 2018, “requesting further information” about the situation. (Id. ¶ 144.)

Plaintiffs further allege that this inquiry led the University to hold a press conference on

February 9, 2018 to address “the backlash received by the Board of Trustees.” (Id. ¶ 149.)

Plaintiffs describe this press conference, organized by Matt Kramer, Vice President of

University Relations, as an “attempt[] to justify” the University’s “refusal” to

                                              9
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 10 of 45



accommodate “SCV’s request for the available Willey Hall venue.” (Id. ¶¶ 150-51.) It

appears that, after this press conference, Plaintiffs did not request to move the Shapiro

speech again.

       Mr. Shapiro ultimately spoke to a crowd of around 450 people in the North Star

Ballroom on February 26, 2018. (Id. ¶ 153.) However, Plaintiffs contend, Defendants’

actions prevented Plaintiffs from “deliver[ing] their message to hundreds of students that

wanted to attend the event,” which “deprived” those students “the opportunity to . . .

participate in an important dialogue on matters of public concern.” (Id. ¶ 155.) Moreover,

Plaintiffs allege, “[n]o more than two dozen protestors appeared outside the Shapiro

lecture on the day of the event.” (Id. ¶ 113.)

       Because of this experience, Plaintiffs’ complaint concludes, SCV has “modified,

self-censored and suppressed its speech . . . by choosing not to invite certain speakers to

campus whose content and viewpoint Defendants or other members of the campus

community will consider to be more objectionable or controversial than other speakers.”

(Id. ¶ 193.)

       D. Procedural History

       On July 3, 2018, Plaintiff filed a complaint alleging that the LSEP violated the

First and Fourteenth Amendment, both facially and as-applied to the Shapiro speech, and

accordingly requested damages for past harm, as well as a permanent injunction

prohibiting Defendants “from enforcing” the LSEP, or “otherwise disrupting or

preventing Plaintiffs from engaging in lawful First Amendment activity at the

University.” (Compl. Prayer for Relief.) Defendants moved to dismiss the complaint in

                                                 10
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 11 of 45



its entirety a little over a month later, on August 22, 2018. (See Defs.’ Br. in Support of

Mot. to Dismiss [Doc. No. 16] (“Defs.’ Br.”).) Full briefing on the motion followed. (See

Pls.’ Br. in Opposition to Defs.’ Mot. to Dismiss [Doc. No. 20] (“Pls. Opp. Br.”); Defs.’

Reply Br. [Doc. No. 23].) The Court, in turn, entertained oral argument on November 30,

2018.

   II.      DISCUSSION

         Federal Rule of Civil Procedure 8 requires that a complaint present “a short and

plain statement of the claim showing that the [plaintiffs are] entitled to relief.” Fed. R.

Civ. P. 8. However, to survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), and

therefore advance a claim into discovery, a complaint “must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Neubauer, 849 F.3d at 404 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal,

556 U.S. at 678 (citing Twombly, 550 U.S. at 556). Although “[t]he plausibility standard

is not akin to a probability requirement,” it does require a complaint to present “more

than a sheer possibility that a defendant has acted unlawfully.” Id.

         Here, Defendants levy a variety of procedural and substantive attacks on

Plaintiffs’ complaint, which the Court will address one-by-one. The Court will first

consider Defendants’ two procedural arguments: One, that Plaintiffs YAF and Mr.

Shapiro lack “standing” to bring this suit, and, two, that Plaintiffs have failed to allege

                                               11
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 12 of 45



facts personally connecting Defendants Kaler, Berthelsen, and Clark to the decision to

move the Shapiro speech.

       The Court will then turn to the merits of Plaintiffs’ claims. The Court will first

address the viability of Plaintiffs’ First Amendment claim, both facially and as-applied,

as well as Defendants’ qualified immunity defense to this claim. After that, the Court will

consider Plaintiffs’ Fourteenth Amendment Due Process Clause claim. The Court will

conclude with an evaluation of Plaintiffs’ Fourteenth Amendment Equal Protection

claim, alongside Defendants’ qualified immunity defense to that claim.

       In sum, the Court finds some of Plaintiffs’ claims plausible, and other of

Plaintiffs’ claims implausible.

       A. Standing

       Article III of the Constitution limits the jurisdiction of the federal courts to

“Cases” and “Controversies.” U.S. Const., art. III, § 2, cl. 1. Accordingly, any federal

court plaintiff must have case-or-controversy “standing” to assert a claim—specifically, a

plaintiff must show “(1) that he has suffered an ‘injury in fact’ that is ‘actual or

imminent, not conjectural or hypothetical’; (2) that the injury is causally connected to the

defendant’s allegedly illegal conduct and not to the ‘independent action of some third

party not before the court’; and (3) that ‘it [is] likely, as opposed to merely speculative,

that the injury will be ‘redressed by a favorable decision.’” Wieland v. U.S. Dep’t of

Health and Human Servs., 793 F.3d 949, 954 (8th Cir. 2015) (quoting Lujan v. Defs. of

Wildlife, 504 U.S. 555, 560-61 (1992)). Moreover, because “standing is not dispensed in

gross,” a plaintiff “must demonstrate standing for each claim he seeks to press and for

                                              12
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 13 of 45



each form of relief this is sought.” Town of Chester v. Laroe Estates, 137 S. Ct. 1645,

1650 (2017).

       Here, Defendants argue that two of the three Plaintiffs, i.e., YAF and Mr. Shapiro,

do not have “standing” to bring this suit, either for injunctive relief (i.e., relief barring

Defendants from doing something in the future) or retrospective relief (i.e., relief

remedying Defendants’ past wrongs). (See Defs.’ Br. at 9-10.) This is so, Defendants

contend, because the complaint does not allege that YAF or Mr. Shapiro was involved

with the venue reservation process, or that either party intends on returning to the

University of Minnesota to speak. (Id.) As such, Defendants argue, neither party suffered

an “injury in fact,” nor is facing a likelihood of a future “injury in fact.” (Id.; accord

Missourians for Fiscal Accountability v. Klahr, 830 F.3d 789, 794 (8th Cir. 2016) (noting

that the only two recognized “injuries in fact” for First Amendment claims seeking

“prospective relief” are “a credible threat of prosecution” under a challenged statute or

regulation, or “self-censorship”).)

       The Court agrees with Defendants that Plaintiffs YAF and Mr. Shapiro lack

standing to sue for injunctive, or “prospective,” relief. This is so because, unlike SCV

(Am. Compl. ¶ 193), the Complaint does not allege that either YAF or Mr. Shapiro is

engaging in “self-censorship” as a result of the LSEP. Klahr, 830 F.3d at 794. In other

words, there is no allegation that either YAF or Mr. Shapiro is declining to speak (or fund

speech) at the University of Minnesota in the future because of Defendants’ actions.

       However, the Court finds that both YAF and Mr. Shapiro have standing to sue for

retrospective relief. The Complaint alleges that Defendants’ actions prevented Mr.

                                               13
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 14 of 45



Shapiro (as speaker) and YAF (as funder) from “deliver[ing] their message to hundreds

of students that wanted to attend the [Shapiro speech].” (Am. Compl. ¶ 155; see also id. ¶

80 (noting that YAF provided “assistance and financial support to bring Mr. Shapiro to

campus,” in accordance with its mission to introduce college students to “conservative

speakers”).) This is enough to state an injury-in-fact under the “lenient” standing

requirements for First Amendment claims. See Gerlich v. Leath, 861 F.3d 697, 704 (8th

Cir. 2017) (allegation that university “violated [plaintiffs’] First Amendment rights by . . .

preventing their ability to spread [their] message [was] sufficient to establish an injury in

fact”); accord Cooksey v. Futrell, 721 F.3d 226, 235 (4th Cir. 2013) (“The leniency of

First Amendment standing manifests itself most commonly in the doctrine’s first

element: injury-in-fact.”). It is of no moment that YAF funded the speech, rather than

spoke itself. Cf. Nixon v. Shrink Mo. Gov’t PAC, 528 U.S. 377, 400 (2000) (Breyer, J.,

concurring) (“[A] decision to contribute money to a campaign is a matter

of First Amendment concern—not because money is speech (it is not); but because

it enables speech.”).

       For these reasons, the Court grants in part and denies in part Defendants’ motion

with respect to standing.

       B. Personal Involvement

       In a constitutional suit like this one, state employees may be sued in either their

“official capacity” or their “individual capacity.”

       With respect to “official capacity” claims, a plaintiff is only permitted to sue a

state employee for injunctive and/or declaratory relief, and not for money damages. See

                                             14
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 15 of 45



Ex Parte Young, 209 U.S. 123 (1908). This is because “[a] suit against a public official in

his official capacity is actually a suit against the entity for which the official is an agent,”

Parrish v. Ball, 594 F.3d 993, 997 (8th Cir. 2010), and the Eleventh Amendment

immunizes state entities, like the University of Minnesota, from damages lawsuits, see

Treleven v. Univ. of Minn., 73 F.3d 816, 818 (8th Cir. 1996). Therefore, to state a claim

against a defendant in their official capacity for injunctive or declaratory relief, a plaintiff

must allege “that the official named in the suit took an action pursuant to an

unconstitutional governmental policy or custom, or that he or she possessed final

authority over the subject matter at issue and used that authority in an unconstitutional

manner.” Raymond v. Univ. of Minn. Bd. of Regents, 140 F. Supp. 3d 807, 814 (D. Minn.

2015) (quoting Nix v. Norman, 879 F.2d 429, 433 (8th Cir. 1989)).

       With respect to “individual capacity” claims, by contrast, state employees may be

sued for money damages. See 42 U.S.C. § 1983. Similarly, though, to state a claim

against a state employee in their individual capacity, a plaintiff must allege that the state

official “personally violated the plaintiff’s constitutional rights,” or was “involved in

‘creating, applying, or interpreting a policy’ that [gave] rise to unconstitutional

conditions.” Jackson v. Nixon, 747 F.3d 537, 543 (8th Cir. 2014) (quoting Bonner v.

Outlaw, 552 F.3d 673, 679 (8th Cir. 2009)). As such, whether suing a state defendant in

their official or individual capacity, a plaintiff must plausibly allege that that official had

some kind of personal involvement with the purportedly unconstitutional policy or action.

       Here, Defendants argue that Plaintiffs’ “official capacity” claims and “individual

capacity” claims against Defendants Clark, Berthelsen, and Kaler fail for lack of

                                               15
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 16 of 45



sufficient allegations of “personal involvement.” (See Defs.’ Br. at 10-14.) Plaintiffs

disagree, and argue that the following allegations sufficiently demonstrate “personal

involvement”: (a) as high-ranking University officials, all three Defendants were

ultimately responsible for the LSEP (Am. Compl. ¶¶ 29-42); (b) Defendant Clark’s e-

mail stated that “the admin” had ordered the Shapiro speech to be moved to St. Paul (id.

¶¶ 106-08); and (c) the University held a press conference a month before the speech to

justify the “admin’s” decision (id. ¶¶ 150-51). (See Pls.’ Opp. Br. at 6-10.) With respect

to Defendants Kaler and Berthelsen in particular, Plaintiffs note that, “[w]hile ‘the admin’

[referenced in Clark’s e-mail] could conceivably refer to persons other than Defendants

Kaler and Berthelsen, the question of ‘to whom the phrase refers’ may not be disposed of

at the pleadings stage of this case and Plaintiffs must be given the opportunity for

discovery.” (Id. at 9.)

       The Court agrees with Defendants with respect to President Kaler, but disagrees

with Defendants with respect to Chief of Police Clark and Vice President of University

Services Berthelsen. As an initial matter, the Court notes that “it is important that [it] is

reviewing a record in which discovery has yet to take place,” and must accordingly afford

Plaintiffs’ complaint all “reasonable inferences.” Bonner, 552 F.3d at 679 (denying

motion to dismiss state prison official based on lack of “personal involvement”); accord

Jackson, 747 F.3d at 545 (same). However, by the same token, affording a complaint

“reasonable inferences” does not require the Court to keep a high-ranking state official in

a litigation based on the “sheer possibility” that the official was personally involved in



                                              16
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 17 of 45



allegedly unconstitutional decision making. Iqbal, 556 U.S. at 678. In reaching its

decision here, the Court keeps that balance in mind.

       First, the Court finds that the Complaint presents more than a “sheer possibility”

that Clark and Berthelsen were personally involved with the LSEP, including its

application to the Shapiro speech. With respect to Clark, the Complaint specifically

alleges that Clark sent an e-mail explaining why “the admin” was not going to allow Mr.

Shapiro to speak on the Minneapolis campus, which Clark then passed along to his

Lieutenant, Defendant Buhta, to communicate to SCV. (See Am. Compl. ¶¶ 106-07.) As

for Berthelsen, the LSEP states that his department, “University Services,” is one of the

departments responsible for enforcing the LSEP (see LSEP at 1), and the Complaint

alleges that one of Berthelsen’s fellow University Vice Presidents, Matt Kramer of

University Relations, gave a press conference “justifying” the University’s decision to

move the Shapiro speech, one month before the speech occurred. (See Am. Compl. ¶¶

149-52.) It is reasonable to infer from these facts that Berthelsen was involved with, or at

least aware of, the “admin’s” decisions concerning the Shapiro speech.

       By contrast, the Court finds that the Complaint’s allegations of “personal

involvement” fall short with respect to President Kaler. That Kaler is “responsible for the

enactment, implementation, and enforcement of [University of Minnesota] policies

affecting students, student organizations, faculty, and guests” (id. ¶¶ 52-53), and that the

University held a press conference about the Shapiro speech, show nothing more than a

“sheer possibility” that President Kaler was the “admin” referenced by Clark’s e-mail, or

that Kaler is responsible for the creation and enforcement of the LSEP. Iqbal, 556 U.S. at

                                             17
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 18 of 45



678. Indeed, on its face, the LSEP appears to simply be a “Student Unions & Activities”

policy, rather than the kind of official school policy a University President would

normally be involved with. (See LSEP.) Thus, these facts are unlike the Ninth Circuit

decision cited by Plaintiffs, in which a majority of the panel found that a plaintiff student

group sufficiently pleaded “personal involvement” by Oregon State University’s

President in the application of a “newspaper collection bin” policy because the complaint

cited e-mails showing that the President “knew that [his] subordinate,” the University’s

Director of Facilities Services, was enforcing the at-issue policy against plaintiffs, yet

“did nothing to stop him.” Or. St. Univ. Student All. v. Ray, 699 F.3d 1053, 1070-71 (9th

Cir. 2012). There is no allegation giving rise to a “reasonable inference” that President

Kaler had such knowledge of his subordinates’ actions here. Jackson, 747 F.3d at 545.

However, this dismissal is without prejudice should discovery reveal that President Kaler

was involved in the decision to move the Shapiro speech to St. Paul.

       For these reasons, the Court grants in part and denies in part Defendants’ motion

with respect to personal involvement.

       C. The First Amendment Claim

       As the Court noted at the outset, Plaintiffs’ complaint is best understood as a

“facial” challenge to the LSEP, on the one hand, and an “as-applied” challenge to the

manner in which Defendants “applied” the LSEP to the Shapiro speech, on the other

hand. See Village of Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489,

494 n.5 (1982) (noting that, in contrast to an as-applied challenge, a “facial challenge

means a claim that a law [or policy] is invalid in toto, and therefore incapable of any

                                             18
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 19 of 45



valid application”). The Court will accordingly analyze Plaintiffs’ First Amendment

claim on those terms. Accord Victory Through Jesus Sports Ministry Found. v. Lee’s

Summit R-7 Sch. Dist., 640 F.3d 329 (8th Cir. 2011).

       Before delving into the merits of Plaintiffs’ “facial” and “as-applied” challenges,

however, the Court will first determine the proper legal standard under which to review

this First Amendment claim.

              1. The Applicable First Amendment Standard

       In relevant part, the First Amendment provides that state actors “shall make no law

. . . abridging the freedom of speech.” U.S. Const. amend. I; amend. XIV. Virtually all

non-violent political speech is protected by the First Amendment, even when “hurtful,”

“offensive,” or “disagreeable.” Snyder v. Phelps, 562 U.S. 443, 458 (2011) (citing Texas

v. Johnson, 491 U.S. 397, 414 (1989)). Moreover, because public universities are

creatures of state government, the First Amendment’s dictates unquestionably apply on

their campuses. See Rosenberger v. Rectors & Visitors of Univ. of Va., 515 U.S. 819

(1995); Bowman v. White, 444 F.3d 967 (8th Cir. 2006). Indeed, the Supreme Court has

noted, the “danger” of “chilling individual thought and expression” is “especially real in

the University setting, where the State acts against a background and tradition of thought

and experiment that is at the center of our intellectual and philosophic tradition.”

Rosenberger, 515 U.S. at 2520; accord Bowman, 444 F.3d at 979.

       That said, it is equally unquestionable that public universities, just like any

governmental entity, “may legally preserve the property under its control for the use to

which it is dedicated.” Rosenberger, 515 U.S. at 829 (quoting Lamb’s Chapel v. Center

                                             19
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 20 of 45



Moriches Sch. Dist., 508 U.S. 384, 390 (1993)); see also Victory Found., 640 F.3d at 333

(“[I]t is well-established that the government need not permit all forms of speech on

property that it owns and controls.”). Because “[a] university’s mission is education,”

federal courts have “never denied a university’s authority to impose reasonable

regulations compatible with that mission upon the use of its campus and facilities,” nor

required that a university either “make all of its facilities equally available to students and

nonstudents alike,” or “grant free access to all of its grounds or buildings.” Widmar v.

Vincent, 454 U.S. 263, 267 n.5 (1981).

       In recognition of this delicate balance between the First Amendment rights of

individual speakers and the property rights of university proprietors, the Supreme Court

and Eighth Circuit have generally held that both university property (like lecture halls)

and university programming (like student activity funds) are “limited public forums.” See

Christian Legal Soc. v. Martinez, 561 U.S. 661, 679 (2010); Rosenberger, 515 U.S. at

828-29; Gerlich, 861 F.3d at 704-05; Bowman, 444 F.3d at 977-80. This is so because,

for the most part, universities “open [their nonpublic] property, limited to use by certain

groups,” e.g., students, faculty, employees, or “dedicated solely to the discussion of

certain subjects,” e.g., student-or-university-sponsored lectures. Christian Legal Soc., 561

U.S. at 679 n.11 (emphasis added). In a limited public forum, the states may place

restrictions on First Amendment-protected speech so long as those restrictions are

“reasonable in light of the purpose served by the forum,” and do not “discriminate against

speech on the basis of its viewpoint.” Rosenberger, 515 U.S. at 829; accord Powell v.

Noble, 798 F.3d 690, 700 (8th Cir. 2015); Victory Found., 640 F.3d at 334-35.

                                              20
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 21 of 45



       However, the Eighth Circuit has enunciated a narrow exception to this general

rule. That is, if a university “intentionally opens” a portion of its campus “for expressive

conduct . . . but not limited to a particular type of speech or speaker,” that portion of

campus is deemed a “designated public forum.” Bowman, 444 F.3d at 976. Restrictions

on speech in “designated public forums” are evaluated under the “traditional public

forum” framework, which is the exacting standard courts apply when reviewing attempts

to restrict speech occurring on streets, sidewalks, and public parks. See Ball v. City of

Lincoln, Neb., 870 F.3d 822, 730 (8th Cir. 2017) (explaining that, in a “traditional public

forum,” the “government’s ability to permissively restrict expressive conduct is very

limited,” and any “content-based restriction on speech” will be subject to “strict

scrutiny”); but cf. Ward v. Rock Against Racism, 491 U.S. 781, 790 (1989) (noting that,

even in a traditional public forum, “content-neutral time, place, and manner

requirements,” such as noise ordinances or parade permit requirements, are generally

permissible).

       In Bowman, for instance, the Eighth Circuit found that the common areas outside

the University of Arkansas’s student union were “designated public forums,” because the

University “permit[ed] both University Entities and Non–University Entities to speak at

these locations,” and because there was “little evidence that the University intended to

limit the use of [those] University space[s] to a particular type of speech or speaker.” Id.

at 979; accord Bloedorn v. Grube, 631 F.3d 1218, 1231 (11th Cir. 2011) (noting that “a

school creates a designated public forum only when school authorities have by policy or

practice opened those facilities for indiscriminate use by the general public,” such as

                                              21
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 22 of 45



where a university has a demarcated “free speech zone” where anyone in the public may

speak) (emphases added).

       Here, Defendants argue that “limited public forum” analysis should govern the

Court’s treatment of the LSEP, because the LSEP primarily involves access to places like

“classrooms” and “concert halls.” (See Defs.’ Br. at 15-16.) Plaintiffs, by contrast, argue

that a stricter form of scrutiny should apply, such as that applied to “designated public

forums,” because venues subject to the LSEP, like Willey Hall, are purportedly “public

forum[s] for speech and expressive activity by registered student groups at the

University.” (Pls.’ Br. at 11.)

       The Court agrees with Defendants, and will accordingly evaluate Plaintiffs’ First

Amendment claim under the “limited public forum” standard of review. The Court

reaches this conclusion for a few reasons. First, every case cited by Plaintiffs in support

of applying strict scrutiny involves government regulating access to traditional public

forums (outside the university context), or is otherwise readily distinguishable. See, e.g.,

Forsyth Cty., Ga. v. Nationalist Movement, 505 U.S. 123, 130 (1992) (striking down

ordinance regarding the fees a county administrator can charge parade organizers); City

of Lakewood v. Plain Dealer Publ’g Co., 486 U.S. 750 (1988) (striking down ordinance

granting mayor authority to grant or deny applications for annual permits to place

newsracks on public property); Roach v. Stouffer, 560 F.3d 860 (8th Cir. 2009) (striking

down Missouri’s specialty license plate statute).

       By contrast, virtually every recent case involving a First Amendment speech

challenge to a university policy, regulation, or action has been analyzed under the

                                             22
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 23 of 45



“limited public forum” framework. See, e.g., Martinez, 561 U.S. at 679; Rosenberger,

515 U.S. at 828-29; Gerlich, 861 F.3d at 704-05; Bloedorn, 631 F.3d at 1232-33; Young

Am. Found. v. Napolitano, No. 17-cv-2255 (MMC), 2018 WL 1947766, at *3 (N.D. Cal.

Apr. 25, 2018); Kushner v. Buhta, No. 16-cv-2646 (SRN/SER), 2018 WL 1866033, at

*10 (D. Minn. Apr. 18, 2018); Bus. Leaders in Christ v. Univ. of Iowa, No. 17-cv-80

(SMR/SBJ), 2018 WL 4701879, at *9 (S.D. Iowa Jan. 23, 2018); Keister v. Bell, 240 F.

Supp. 3d 1232, 1240 (N.D. Ala. 2017); Students for Life USA v. Waldrop, 162 F. Supp.

3d 1216, 1233 (S.D. Ala. 2016).

       Second, although Plaintiffs could argue that “designated public forum” analysis

applies because the LSEP, by its own terms, applies to both “indoor and outdoor areas,”

the latter of which the public may generally access, that argument is misplaced. (See

LSEP (stating that the policy applies to “student group sponsored events taking places in

a large campus venue or outdoor space”) (emphasis added).) Most importantly, unlike

Bowman and Bloedorn, which involved universities placing restrictions on persons

attempting to speak in outdoor campus locations that the university had intentionally

opened for “indiscriminate use by the general public,” Bloedorn, 631 F.3d at 1231, there

is no plausible allegation here that Defendants have “opened [their outdoor] facilities,”

with respect to hosting large-scale events, “for indiscriminate use by the general public.”

Id. Indeed, the whole point of the LSEP is to prevent even student groups from hosting

such “large-scale” events, anywhere on campus, without first securing the university’s

permission. This is important because, in the forum analysis, the state’s intention controls

over all else. See Cornelius v. NAACP Legal Def. & Educ. Fund, 473 U.S. 788, 802

                                            23
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 24 of 45



(1985) (“The government does not create a [designated] public forum by inaction or by

permitting limited discourse, but only by intentionally opening a nontraditional forum for

public discourse.”).

       Finally, although Plaintiffs’ counsel argued at the motion hearing that strict

scrutiny should at least apply with respect to the student plaintiffs (SCV), because, unlike

Mr. Shapiro or YAF, they were the ones “the [limited] forum [of Willey Hall] was

created for” (Nov. 30, 2018 Hr’g Tr. at 17), the Eighth Circuit rejected an analogous

argument only a few years ago. See Powell 798 F.3d at 700 n.2 (concluding that First

Amendment “case law” does not distinguish between plaintiffs “completely exclude[d]

from a forum,” and plaintiffs “inside a forum”). Moreover, although some older, out-of-

circuit precedent supports Plaintiffs’ proposed distinction between “student plaintiffs”

and “outside plaintiffs,” see, e.g., ACLU v. Mote, 423 F.3d 438, 444 (4th Cir. 2005), the

Supreme Court’s most recent precedent on the matter effectively holds that “limited

public forum” analysis applies to student group plaintiffs, even when those plaintiffs are

the ones the “limited forum was created for.” See generally Martinez, 561 U.S. at 679-85.

       For these reasons, the Court will review Plaintiffs’ First Amendment claim under

the standard applicable to “limited public forums.”

              2. Plaintiffs’ Facial Challenge to the LSEP

       As Plaintiffs’ Complaint makes clear, Plaintiffs are waging a “facial” First

Amendment challenge to the entire LSEP, and are accordingly seeking “injunctive relief”

preventing the University from enforcing the LSEP writ large. (See, e.g., Am. Compl. ¶



                                             24
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 25 of 45



195, Prayer for Relief.) The Court will review the plausibility of this aspect of Plaintiffs’

First Amendment claim first.

       As an initial note, it is well-established that, in the First Amendment context,

“[f]acial challenges . . . are disfavored.” Phelps-Roper v. City of Manchester, Mo., 697

F.3d 678, 685 (8th Cir. 2012); accord Nat’l Endowment for the Arts v. Finley, 524 U.S.

569, 580 (1998) (describing “facial invalidation” of a statute or regulation as “strong

medicine,” best employed “sparingly and only as a last resort”). This is especially so in

the educational setting, where “neither [the Eighth Circuit] nor the Supreme Court has

ever applied a stringent, facial standard of judicial supervision to the discretionary

decisions of schools officials administering a [limited] educational forum.” Victory

Found., 640 F.3d at 337; accord Young Am. Found., 2018 WL 1947766, at *5 (rejecting

facial First Amendment challenge to university policy); Bus. Leaders in Christ, 2018 WL

4701879, at *12 (same).

       With that background principle in mind, the relevant inquiry is whether the

Complaint plausibly alleges that the LSEP, on its face, either (1) is not “reasonable in

light of the purpose served by the [university] forum,” or (2) “discriminate[s] against

speech on the basis of its viewpoint.” Rosenberger, 515 U.S. at 829.

                     a. Reasonableness

       As to the first criteria, the Supreme Court has “repeatedly stressed that a State’s

restriction on access to a limited public forum ‘need not be the most reasonable or the

only reasonable limitation.’” Martinez, 561 U.S. at 692 (quoting Cornelius, 473 U.S. at

808). Indeed, “control over access to a [limited public] forum may be based on the

                                             25
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 26 of 45



subject matter of the speech, on the identity or status of the speaker, or on the practical

need to restrict access for reasons of manageability or the lack of resources to meet total

demand.” Victory Found., 640 F.3d at 335 (emphasis added); accord Powell, 798 F.3d at

701. In the university context, the Supreme Court has also “cautioned courts . . . to resist

substitut[ing] their own notions of sound educational policy for those of the school

authorities which they review,” and to give “decent respect” to officials’ decisions about

how best to manage their student programs. Martinez, 561 U.S. at 686-87 (cleaned up).

       Even viewing the allegations in the light most favorable to Plaintiffs, the

Complaint fails to plausibly allege that the LSEP, on its face, constitutes an unreasonable

restraint on campus speech. The LSEP merely states that a registered student group must

“have [the] support of the [LSEC] before a large campus venue reservation can be

confirmed,” and that, in determining whether the campus can support a large-scale event,

the LSEC may consider “other events happening on campus, human resources needed to

support the event, [the] impact of the event to the campus community, [and the] impact of

[the] event on [the] community surrounding campus.” (LSEP.) In other words, the LSEP

functions as a kind of permit requirement for students wishing to hold “large-scale

events” on campus property, i.e., limited public forums.

       Given the “significant public safety interest[s]” universities have in

“accommodating crowds,” “minimizing the disruption of the educational setting,” and

“coordinating the use of limited space by multiple entities,” this kind of requirement is

imminently reasonable. Bowman, 444 F.3d at 981; id. at 991 (Bye, J., concurring) (same);

see also Powell, 798 F.3d at 701 (noting that “limiting congestion and disruption is, of

                                             26
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 27 of 45



course, a legitimate and reasonable goal,” in the context of a First Amendment challenge

to state fair crowd control rules) (cleaned up). Indeed, virtually every court to consider an

analogous “permit requirement” on a university campus, whether under the “limited

public forum” standard or the more stringent “designated public forum” standard, has

upheld the requirement. See, e.g., Bloedorn, 631 F.3d at 1236-41; Bowman, 444 F.3d at

980-81; Keister, 240 F. Supp. 3d at 1240-42; Riemers v. State ex rel. Univ. of North

Dakota, 767 N.W.2d 832, 840-41 (N.D. 2009); see also Thomas v. Chicago Park

Dist., 534 U.S. 316, 322 (2002) (upholding city park permit requirement for groups of 50

or more, and noting that such a requirement allows the government “to coordinate

multiple uses of limited space, to assure preservation of the park facilities, to prevent uses

that are dangerous, unlawful, or impermissible under the Park District’s rules, and to

assure financial accountability for damage caused by the event”); Josephine Havlak

Photo., Inc. v. Vill. of Twin Parks, 864 F.3d 905, 914-19 (8th Cir. 2017) (relying on

Thomas in upholding city park permit requirement for any form of commercial activity).

       Plaintiffs’ only notable argument to the contrary is to contend that the LSEP is

unreasonable because it “applies everywhere on the [University of Minnesota] campus,”

and therefore “does not leave open ample alternative means” for Plaintiffs, especially

SCV, to communicate and disseminate their message. (Pls.’ Br. at 19-20; cf. Victory

Found., 640 F.3d at 335 (noting that “[t]he reasonableness of a restriction on access is

supported when substantial alternative channels remain open for the restricted

communication”) (cleaned up).) However, this argument misses the forest for the trees.

On its face, the LSEP only sets forth a bureaucratic requirement for a particular kind of

                                             27
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 28 of 45



campus speech Plaintiffs wish to engage in, i.e., hosting a large-scale event on University

property. This requirement is, at worst, a minor impediment in the way of Plaintiffs’

overall ability to disseminate their message. See also Martinez, 561 U.S. at 690-91

(noting all the ways a contemporary university student group can communicate and

disseminate their message, even without official school support). While University of

Minnesota students (including SCV) may not like that the LSEP potentially prevents

them from receiving their “first choice” in venue, “the First Amendment does not demand

unrestricted access to a [limited public] forum merely because use of that forum may be

the most efficient means of delivering the speaker’s message.” Powell, 798 F.3d at 701.

       Accordingly, the Court finds that the Complaint fails to plausibly allege that the

LSEP is facially unreasonable.

                     b. Viewpoint Discrimination

       Of course, “the existence of reasonable grounds for limiting access to a [limited

public] forum will not save a regulation that is in reality a façade for viewpoint-based

discrimination.” Cornelius, 473 U.S. at 811.There are two ways in which a university

policy can facially discriminate on the basis of viewpoint. First, a university policy may

discriminate on the basis of viewpoint when the university’s “rationale for its regulation

of speech is the specific motivating ideology or the opinion or perspective of the

speaker.” Gerlich, 861 F.3d at 705. For instance, a university can neither adopt a policy

“allow[ing] a group of Republicans or Presbyterians to meet [in university facilities]

while denying Democrats or Mormons the same privilege,” Widmar, 454 U.S. at 281

(Stevens, J., concurring), nor refuse to fund religious student publications while

                                             28
      CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 29 of 45



continuing to fund all other political student publications, Rosenberger, 515 U.S. at 825,

831. However, if a university policy “draws no distinction between groups based on their

message or perspective,” it is “textbook viewpoint neutral.” Martinez, 561 U.S. at 694-

95.

          That said, a university policy may also discriminate on the basis of viewpoint if

the policy vests “unbridled discretion in a government official” to control speech. Roach,

560 F.3d at 869. This is so because, “without standards governing the exercise of

discretion, a government official may decide who may speak and who may not based

upon the content of the speech or viewpoint of the speaker.” Id. (quoting Lakewood, 486

U.S. at 763-64). For example, in the Oregon State University case mentioned above, the

Ninth Circuit found that a student group plaintiff adequately pleaded “unbridled

discretion” when a university “policy” restricting the location of student newspaper

distribution bins was neither “written” nor “otherwise established by practice,” and hence

provided “no standards by which [university] officials could be limited.” Ray, 699 F.3d at

1065. 2



2
       Admittedly, it is not clear if the Eighth Circuit even applies this law in the
educational setting. See Victory Found., 640 F.3d at 337 (suggesting that a First
Amendment “unbridled discretion” challenge may not apply “to the discretionary
decisions of school officials administering a [limited public] educational forum”).
Nonetheless, the Court will consider an “unbridled discretion” argument here because,
while the Eighth Circuit law is unclear on this point, multiple other circuit courts have
squarely held that the “unbridled discretion doctrine” applies to limited public forums.
See, e.g., Children First Found., Inc. v. Fiala, 790 F.3d 328, 343-44 (2d Cir. 2015)
(holding that “the unbridled discretion doctrine applies in the context of nonpublic
forums,” and noting that every circuit to have directly considered the question has held
likewise).
                                               29
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 30 of 45



       Because there is no dispute that the LSEP is viewpoint-neutral on its face,

Plaintiffs primarily rely on an “unbridled discretion” argument. (See Pls.’ Br. at 11-15.)

In particular, Plaintiffs contend that the LSEP unduly risks viewpoint discrimination

because it vests Defendants with “unbridled discretion” to (a) “determine which events

must comply with the restrictions of the policy,” (b) “approve or decline any event,”

and/or (c) “impose restrictions on any event such as the location of the event, the time of

the event, the size of the event, and whether to charge security fees, etc.” (Id. at 11-13.)

Plaintiffs also note that the LSEP “requires no written justification for placing any

restrictions on a speaker,” and fails to offer an “appeal process or other recourse if the

restrictions are applied in error.” (Id. at 14.)

       The Court disagrees. First, almost all of the “unbridled discretion” cases cited by

Plaintiffs involved state government regulations in “traditional public fora,” and hence

provide little guidance in this situation. (See supra at 22.) Indeed, as the Court noted

above, it is unclear to what extent this “unbridled discretion” case law even applies in the

educational setting. (See id. at n.2.) However, assuming this case law applies, the LSEP

provides sufficient criteria by which to guide the discretion of the LSEC. The policy is

only limited to “student group sponsored large-scale events,” not to “any” event, as

Plaintiffs suggest, and it provides specific examples of those kinds of events. (See LSEP

(listing examples as “events taking place in a large campus venue or outdoor space that

will draw a significant amount of the campus population, a large off-campus crowd, or

presents a significant security concern (i.e., public figure, celebrity, etc)”).) Moreover,

although the LSEP vests the LSEC with significant discretion to approve, deny, or alter a

                                                   30
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 31 of 45



venue request for a “student sponsored large-scale event,” the Policy provides sufficient

criteria by which to guide this discretion: the LSEC must consider “other events

happening on campus,” “human resources needed to support the event,” “the impact of

the event on the campus community,” and “the impact of the event on the surrounding

community.” (Id.) Importantly, too, as its title suggests, the LSEP is a collaborative

“process” between student groups, administration, and other campus stakeholders

(including campus police and parking authorities), rather than a binary “yes/no” permit

from the Director of Student Services. Given this collaborative context, the lack of a

written decision or appeals process is not particularly troubling. Cf. Victory Found., 640

F.3d at 337 (noting that a school district backpack flyer distribution policy did not vest

the district with “unbridled discretion,” in part because the policy was created “with input

from various sources”).

       The (admittedly scant) on-point case law further buttresses this conclusion. As

best the Court can tell, virtually every recent “unbridled discretion” challenge to a written

university policy or procedure has been rejected, even when the policy uses similarly

broad verbiage. Compare, e.g., Southworth v. Bd. of Regents of Univ. of Wis., 307 F.3d

566, 590-92 (7th Cir. 2002) (upholding university policy for allocating student group

funds, even though policy gave university committee discretion to determine if a

“substantially equivalent service” was already being provided to students, or if a student

group was offering the campus an “identifiable educational service”); Collegians for a

Constructive Tomorrow v. Bd. of Regents of Univ. of Wis., 820 F. Supp. 2d 932, 942-46

(W.D. Wis. 2011) (same) with Ray, 699 F.3d at 1065 (upholding challenge to university

                                             31
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 32 of 45



policy because it was “not written or otherwise established by practice”); Southworth,

307 F.3d at 592 (upholding challenge to university “travel grant” policy because, unlike

all other student funding decisions, the “Finance Committee did not provide any criteria

governing the award of travel grants”) (emphasis added). 3

       Indeed, a recent Northern District of California decision rejected an “unbridled

discretion” challenge to the University of California-Berkeley’s (strikingly similar)

“Major Events Policy,” which the university had employed when accommodating a

speech by (the same) Mr. Shapiro. See Young Am.’s Found., 2018 WL 1947766, at *5

n.10 (finding the terms “likely to significantly affect campus safety and security” and

“has a substantial likelihood of interfering with other campus functions or activities,”

“sufficiently definite” for First Amendment purposes); but cf. id. at *4 (finding that a

predecessor policy to the “Major Events Policy,” the “High-Profile Speaker Policy,” was

potentially susceptible to an “unbridled discretion” challenge because the policy was

“unwritten,” and therefore included “no standards, either through the policy’s terms or its

history of enforcement, to limit any implementing officials’ discretion”).

       All told, Plaintiffs fail to set forth plausible allegations that, on its face, the LSEP

vests the University with such “unbridled discretion” that it “raises the specter of . . .



3
        Admittedly, the criteria listed in these “student group funding” cases are far more
detailed than those listed in the LSEP. See, e.g., Southworth, 307 F.3d at 588. The
funding policies also provided student applicants an appeals process if their funding
request was denied. Id. However, by its own terms, the LSEP is only concerned with the
(far simpler) inquiry of where “large-scale,” student-hosted events may be held. As such,
it is unsurprising that the LSEP sets forth a less rigorous bureaucratic process than the
funding processes at issue in Southworth and Collegians.
                                              32
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 33 of 45



viewpoint censorship.” Roach, 560 F.3d at 869. This is especially so in light of the

Supreme Court’s command to give university officials’ “decent respect” in determining

how best to manage their student programs and facilities. Martinez, 561 U.S. at 686-87.

       For these reasons, the Court grants Defendants’ motion with respect to Plaintiffs’

facial First Amendment challenge.

              3. Plaintiffs’ As-Applied Challenge to the LSEP

       The Court now turns to Plaintiffs’ “as-applied” First Amendment challenge.

Plaintiffs argue that, when the allegations recited in Section I.C, supra, are taken as true

and viewed in the light most favorable to Plaintiffs, it is plausible to infer that Defendants

“banished” Mr. Shapiro’s speech to the St. Paul campus, not because of genuine “security

concerns,” but because his conservative message was seen as “controversial” on a liberal

university campus. (See Pls.’ Br. at 15-17.) What is more, Plaintiffs point out, even if

Defendants did not themselves find Mr. Shapiro’s speech disagreeable, viewpoint

discrimination may still have occurred if Defendants moved Mr. Shapiro’s speech simply

to appease liberal students, faculty, or community members, without a genuine security

concern to justify that appeasement. (See id. at 18; accord Seattle Mideast Awareness

Campaign v. King Cty., 781 F.3d 489, 502-03 (9th Cir. 2015) (noting that, even in a

limited public forum, a “heckler’s veto” may be a form of “viewpoint discrimination” if

“asserted fears of hostile audience reaction are speculative and lack substance, or where

speech on only one side of a contentious debate is suppressed”); Burnham v. Ianni, 119

F.3d 668, 676 (8th Cir. 1997) (en banc) (similarly holding that it is not “constitutionally



                                             33
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 34 of 45



valid” to curtail speech in a limited public forum simply because “other persons on the []

campus object[] to [the speaker’s] viewpoint”).)

       In response, Defendants argue that it is implausible that viewpoint discrimination

occurred here because “the allegations in the complaint make it clear that the University

acted only on the basis . . . of providing for the security of members of the campus

community, as well as maintaining the education environment of the University.” (Defs.’

Br. at 19.) Moreover, Defendants contend, “Plaintiffs have not alleged facts giving rise to

the inference of the existence of a nexus between the views of potential protestors and

Defendants’ actions.” (Id. at 20.)

       On this point, the Court agrees with Plaintiffs. Taken together, and viewed in the

light most favorable to Plaintiffs, the allegations in the Complaint plausibly allege that

Plaintiffs’ “controversial” viewpoint may have motivated Defendants’ decisions with

respect to the Shapiro speech. For instance, contrary to Defendants’ argument that the

Complaint “makes clear” that the University acted “only on the basis” of security

concerns, the Complaint alleges that “Defendants decided to move the event to the St.

Paul campus two months before the event and in the absence of any specific information

regarding the event at the University.” (Am. Compl. ¶ 109.) This allegation matters

because, “in the absence of any specific information” about planned protests in response

to Mr. Shapiro, or other potentially disruptive behavior, it is plausible that Defendants’

decision to move the speech to the St. Paul campus may have been based merely on

concerns that some “persons on the [] campus objected to [Mr. Shapiro’s] viewpoint,”

which, the Eighth Circuit has held, is not a “constitutionally valid reason” to prohibit

                                             34
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 35 of 45



someone from speaking in an otherwise-available limited public forum like Willey Hall.

See Burnham, 119 F.3d at 676 (finding that University of Minnesota-Duluth officials

violated history professors’ First Amendment rights when it required them to remove

photographs of themselves holding firearms from a departmental display case, simply

because some campus members found the photographs “insensitive” and

“inappropriate”). 4

       Further, the Complaint alleges that numerous well-known liberal speakers were

allowed to speak in centrally-located University spaces connected to the skyway (all of

whom had some need for security by virtue of their celebrity), while Mr. Shapiro, a well-

known conservative speaker, was barred from doing so, based in large part on the

purported “security concerns” raised by Willey Hall’s “access to the skyway.” (See Am.

Compl. ¶¶ 114-30.) Taken as true, this kind of “unique scrutiny” raises a plausible

allegation of viewpoint discrimination, given the Eighth Circuit’s recent holding that

“imposing” “unique scrutiny” on a campus speaker with a particular viewpoint, as

compared to other speakers who do not share that viewpoint, potentially suggests that



4
        Defendants appended a document to their Motion to Dismiss suggesting that SCV
first raised security concerns about this event. (See Herbert Aff. [Doc. No. 17].) This
document potentially supports Defendants’ argument that “security concerns” were not
“speculative,” even two months before the event. Seattle Mideast, 781 F.3d at 502-03.
(See Defs.’ Br. at 19; Defs.’ Reply Br. at 9.) However, because this document is outside
the pleadings, and its import is disputed by Plaintiffs (see Pls.’ Br. at 17; Am. Compl. ¶
91), the Court declines to consider it as this stage. See Gorog v. Best Buy Co., Inc., 760
F.3d 787, 791 (8th Cir. 2014) (holding that courts cannot consider “matters outside the
pleadings” in deciding a motion to dismiss, including “any written or oral evidence . . . in
opposition to the pleading that . . . does not merely reiterate what is said in the
pleadings”).
                                             35
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 36 of 45



impermissible viewpoint discrimination is afoot. See Gerlich, 861 F.3d at 705-07

(denying university officials’ motion for summary judgment on First Amendment claim,

largely because of the “unique scrutiny” officials gave to plaintiff, a pro-marijuana

student group, when rejecting plaintiff’s application for use of the university’s

trademark).

       For these reasons, the Court denies Defendants’ motion with respect to Plaintiffs’

as-applied First Amendment challenge. 5

              4. Defendants’ Qualified Immunity Defense

       Of course, even if the facts alleged in the Complaint plausibly suggest that

Defendants violated Plaintiffs’ First Amendment rights, the doctrine of qualified

immunity requires the Court to dismiss Plaintiffs’ claim if the constitutional right

Defendants allegedly violated was not “clearly established” as of late December 2017.

Gerlich, 861 F.3d at 704 (cleaned up). This requirement insures that government officials

have “fair warning” that their treatment of a group or person is potentially unconstitutional.

Hope v. Pelzer, 536 U.S. 730, 741 (2002). Although “clearly established law should not be



5
        This case can be distinguished from the University of California-Berkeley Ben
Shapiro case, where the District Court granted the majority of the university’s motion to
dismiss plaintiffs’ as-applied First Amendment claim. See Young Am.’s Found., 2018 WL
1947766, at *7-9. There, both the complaint and exhibits attached to the complaint made
clear that, on Berkeley’s campus, violent protests had actually broken out at an event
featuring a different conservative commentator in February 2017, only a few months
before Mr. Shapiro’s August 2017 speech. See, e.g., id. at *1 (noting that, in February
2017, “dozens of black-clad, masked agitators and demonstrators[,] appearing to act in
concert, set fires and threw objects at buildings in downtown Berkeley near the campus to
protest [the] appearance,” of Milo Yiannopoulous, a “contentious conservative writer”).
The Complaint does not allege that Defendants faced an analogous security risk here.
                                              36
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 37 of 45



defined at a high level of generality,” “there need not be a case directly on point” for a

constitutional right to be clearly established. Gerlich, 861 F.3d at 708 (cleaned up); see

also id. at 711 (Kelly, J., concurring) (“[O]fficials can still be on notice that their conduct

violates established law even in novel factual circumstances.”). Importantly, too, in

evaluating whether a right was “clearly established” in the “specific context of [a] case,”

courts must accept as true all allegations in the complaint and “take care not to define a

case’s ‘context’ in a manner that imports genuinely disputed factual propositions.” Tolan

v. Cotton, 572 U.S. 650, 657 (2014); cf. Kong v. City of Burnsville, No. 16-cv-3634

(SRN/HB), 2018 WL 6591229, at *16-17 (D. Minn. Dec. 14, 2018) (applying this

principle in denying defendants’ summary judgment motion for qualified immunity).

       Here, Defendants argue that, because there is no clearly-established “First

Amendment right” for university student groups “to reserve any building on campus to

host an outside speaker,” they are entitled to qualified immunity. (Defs.’ Br. at 15, 30-

32.) Defendants further contend that “[a] reasonable official in Defendants’ position,

knowing of potential security concerns regarding the Shapiro event, could not have

known that moving the Shapiro event to the North Star Ballroom to limit potential

disruption to campus in pursuit of maintaining an educational environment on campus

would violate the Constitution.” (Id. at 31-32.) By contrast, Plaintiffs argue that “the

Supreme Court has long recognized that the Constitution protects the right to exercise

speech on public university campuses, free of government-backed heckler’s vetoes,

arbitrary restrictions, and viewpoint discrimination,” and that Defendants are therefore



                                              37
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 38 of 45



“not entitled to qualified immunity” on this claim. (Pls.’ Br. at 26 (citing Widmar, 454

U.S. at 277).)

       It is true, as a general matter, that the Supreme Court and Eighth Circuit have

“long” “recognized that if a university creates a limited public forum, it may not engage

in viewpoint discrimination within that forum.” Gerlich, 861 F.3d at 709. However,

because there are disputed factual issues regarding Defendants’ decision to move the

Shapiro speech to the St. Paul campus, and whether that decision amounted to viewpoint

discrimination, the Court will reserve resolving whether this “clearly established law”

gave Defendants “fair warning” that their conduct potentially violated the First

Amendment until at least summary judgment, when a proper factual record has been

developed. To rule otherwise, especially at this nascent stage of litigation, would be to

define this “case’s ‘context’ in a manner that imports genuinely disputed factual

propositions.” Tolan, 572 U.S. at 657; accord Young Am.’s Found., 2018 WL 1947766,

at *12 (denying motion to dismiss the surviving, plausible part of plaintiffs’ as-applied

First Amendment claim on qualified immunity grounds, “in light of unresolved factual

issues pertaining to defendants’ stated security concerns,” and because it was “preferable

to defer resolution of the immunity question until the record [was] more fully

developed”).

       For these reasons, the Court denies Defendants’ qualified immunity motion with

respect to Plaintiffs’ as-applied First Amendment challenge.

       D. The Fourteenth Amendment Due Process Claim



                                             38
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 39 of 45



       The Due Process Clause of the Fourteenth Amendment bars state actors from

“depriv[ing] any person of life, liberty, or property, without due process of law.” U.S.

Const. amend. XIV. A statute or government policy that potentially deprives a person of

First Amendment “liberties” may violate the Due Process Clause “if the statute . . . fails

to provide a person of ordinary intelligence fair notice of what is prohibited, or is so

standardless that it authorizes or encourages seriously discriminatory enforcement.”

Holder v. Humanitarian Law Project, 561 U.S. 1, 18 (2010) (cleaned up). For instance, in

Stephenson v. Davenport Comm. Sch. Dist., the Eighth Circuit invalidated a school

district regulation mandating suspension and/or expulsion for students displaying “gang

signs,” because the regulation potentially threatened First and Fourteenth Amendment

liberties, and because the use of “the term ‘gang,’ without more,” rendered the regulation

“fatally vague.” 110 F.3d 1303, 1310 (8th Cir. 1997).

       However, the Eighth Circuit has recently suggested that this “void-for-vagueness”

doctrine applies with less force, if at all, to regulations and government policies that

impose only “modest consequences” for failure to comply with the policy. Powell v.

Ryan, 855 F.3d 899, 903 (8th Cir. 2017) (rejecting a void-for-vagueness challenge to

state fair rules against “impeding traffic,” in part because the only consequence for

violating the rule was “ejection from the state fair”); see also Keating v. Univ. of South

Dakota, 569 Fed. App’x 469, 471 (8th Cir. 2014) (holding, in the context of a void-for-

vagueness challenge to university code of conduct, “when . . . an enactment does not

impose criminal penalties, due process tolerates a lesser degree of specificity than it

would from a criminal statute”) (citing Village of Hoffman Estates, 455 U.S. at 498–99);

                                             39
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 40 of 45



Bandy v. Comm. of Corr., No. 13-cv-2209 (JRT/LIB), 2016 WL 1271469, at *7 (D.

Minn. Mar. 31, 2016) (finding the void-for-vagueness doctrine “inapplicable” because

“the challenged language [was] not a criminal or civil enforcement provision and no

sanction was imposed based on [plaintiff’s] failure to comply with the Policy”), aff’d,

683 Fed. App’x 551 (8th Cir. 2017); cf. Beckles v. United States, 137 S. Ct. 886, 893-95

(2017) (holding that the void-for-vagueness doctrine does not even apply to the federal

Sentencing Guidelines, in part because the Guidelines are “purely discretionary” and “do

not regulate the public by prohibiting any conduct”).

       Here, Plaintiffs essentially repackage their First Amendment “unbridled

discretion” facial challenge into a Fourteenth Amendment “void-for-vagueness” facial

challenge. (See Pls.’ Br. at 21-23.) In other words, Plaintiffs contend that, because the

terminology in the LSEP is “vague,” “student cannot know how to structure their requests

to hold a speaking event and Defendants can grant or deny requests in a discriminatory

way.” (Id. at 22.) This vagueness purportedly results in student groups refraining from

speaking at all. (Id.; cf. Grayned v. City of Rockford, 408 U.S. 104, 109 (1972) (noting

that the void-for-vagueness doctrine is important in the First Amendment context because

“[u]ncertain meanings inevitably lead citizens to steer far wider of the unlawful zone . . .

than if the boundaries of the forbidden areas were clearly marked”).) In response,

Defendants argues that the void-for-vagueness doctrine is inapposite because the LSEP

“provides for no sanctions for failure to comply, other than a potential inability to hold

[an] event as planned.” (Defs.’ Br. at 25.)



                                              40
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 41 of 45



       The Court agrees with Defendants. First, in light of the aforementioned Eighth

Circuit law, the Court is skeptical that the void-for-vagueness doctrine applies here in any

appreciable way. Although the LSEP certainly implicates First Amendment liberties, in

that it imposes a procedural requirement for students seeking to engage in protected

speech, the LSEP in no way “sanctions” potentially protected speech in the sense that that

term is normally used; the only consequence of failing to secure approval for a large-

scale event from the LSEC is not being able to host an event on campus or having to re-

schedule the event for a later date. Compare with Stephenson, 110 F.3d at 1310 (finding

doctrine applicable where school district regulation potentially barred protected speech,

such as religious tattoos, under threat of suspension or expulsion). Moreover, even

assuming the doctrine applies, Plaintiffs’ challenge would fail for the same reason their

“unbridled discretion” challenge failed. (See supra at 29-32.) Simply put, there is no

plausible allegation that the LSEP, on its face, fails “to provide a [student] of ordinary

intelligence fair notice of what [kind of events are subject to the LSEP], or is so

standardless that it authorizes or encourages seriously discriminatory enforcement.”

Holder, 561 U.S. at 18; accord Young Am.’s Found., 2018 WL 1947766, at *11 (rejecting

void-for-vagueness challenge to “Major Events Policy” for same reasons the Court

rejected “unbridled discretion” challenge).

       For these reasons, the Court grants Defendants’ motion with respect to Plaintiffs’

Due Process claim.

       E. The Fourteenth Amendment Equal Protection Claim



                                              41
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 42 of 45



       The Equal Protection Clause of the Fourteenth Amendment bars state actors from

“deny[ing] to any person within its jurisdiction the equal protection of the laws.” U.S.

Const. amend. XIV. If a state actor “classifies” between similarly-situated persons “on

the basis of a suspect class, such as race, or ‘impinges on personal rights protected by the

Constitution,’” such as the First Amendment’s free speech guarantee, the Equal

Protection Clause requires courts to subject that action to “strict scrutiny.” Schmidt v.

Ramsey, 860 F.3d 1038, 1047 (8th Cir. 2017) (quoting City of Cleburne v. Cleburne

Living Ctr., 473 U.S. 432, 439 (1985)). Under that demanding standard of review, courts

must only uphold the state actor’s classification if it is “suitably tailored to serve a

compelling state interest.” Id. The Equal Protection Clause and the First Amendment’s

prohibition on viewpoint discrimination are “closely intertwined,” as, under either

constitutional provision, “government may not grant the use of a forum to people whose

views it finds acceptable, but deny use to those wishing to express less favored or more

controversial views.” Police Dep’t of Chicago v. Mosley, 408 U.S. 92, 96 (1972). As

such, some out-of-circuit courts have argued that an Equal Protection claim “rise[s] and

fall[s]” with the viewpoint discrimination prong of a plaintiff’s as-applied First

Amendment claim. Ray, 699 F.3d at 1067 (denying motion to dismiss Equal Protection

claim where plaintiff stated an as-applied First Amendment claim, and observing that the

Supreme Court “has noted that one analysis will often control both claims”) (citing Perry

Educ. Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37, 54 (1983)); accord Bible

Believers v. Wayne Cty., 805 F.3d 228, 256-57 (6th Cir. 2015) (same); Young Am.’s

Found., 2018 WL 1947766, at *11 (same).

                                              42
       CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 43 of 45



        However, outside of Young Am.’s Found. (an unpublished decision arising out of

the Northern District of California), there is virtually no law applying the Equal

Protection clause in the context of a limited public forum, as-applied student free speech

challenge. And, even then, Young Am.’s Found. provides only a cursory discussion of this

law.

        Here, the parties offer various merits arguments for and against finding an Equal

Protection claim. (Compare Pls.’ Br. at 23-24 with Defs.’ Br. at 27-29.) However, the

Court finds that qualified immunity plainly protects Defendants from an Equal Protection

claim, and that, therefore, the Court need not rule on the merits of this claim. See Pearson

v. Callahan, 555 U.S. 223, 231, 237 (2009) (holding that courts may resolve a qualified

immunity solely by reference to the “clearly established” prong of analysis, and

encouraging courts to decide qualified immunity defenses on that prong when “it is plain

that a constitutional right is not clearly established but far from obvious whether in fact

there is such a right”); accord Issaenko v. Univ. of Minn., 57 F. Supp. 3d 985, 1016 (D.

Minn. 2014) (granting qualified immunity to University officials based solely on an

analysis of the “clearly established” prong of qualified immunity). Simply put, there was

no “clearly established law” putting Defendants on notice in December 2017 that their

conduct potentially violated the Equal Protection clause. Gerlich, 861 F.3d at 704. In

contrast to Plaintiffs’ First Amendment claim, the Court cannot locate “a robust

consensus of cases of persuasive authority,” much less “controlling authority,” applying

the Equal Protection clause to a limited public forum, as-applied student free speech

claim like this one. Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011). Admittedly, it appears

                                             43
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 44 of 45



that most plaintiffs alleging analogous facts to Plaintiffs do not bring an Equal Protection

claim alongside their First Amendment claim. But, without at least one published

decision giving Defendants “fair and clear warning” that their decision to move the

Shapiro speech to St. Paul potentially violated the Equal Protection clause, liability does

not lie. Id. at 746 (Kennedy, J., concurring).

       For these reasons, the Court grants Defendants’ motion with respect to Plaintiffs’

Equal Protection claim.

   III.   ORDER

       Based on the submissions and the entire file and proceedings herein, IT IS

HEREBY ORDERED that Defendants’ Motion to Dismiss [Doc. No. 14] is

GRANTED IN PART AND DENIED IN PART, and that Plaintiffs’ Motion to Amend

their Complaint [Doc. No. 25] is GRANTED IN PART AND DENIED IN PART.

       Plaintiffs’ facial First Amendment challenge, Plaintiffs’ Fourteenth Amendment

Due Process claim, and Plaintiffs’ Fourteenth Amendment Equal Protection claim are

DISMISSED WITH PREJUDICE.

       Plaintiffs’ surviving as-applied First Amendment claim against Defendant Eric

Kaler is DISMISSED WITHOUT PREJUDICE. If discovery reveals evidence of

President Kaler’s personal involvement in the relevant actions in this litigation, Plaintiffs

may move to re-join President Kaler as a Defendant under Fed. R. Civ. P. 20.

       Plaintiffs should file an Amended Complaint, setting forth only the surviving

claim under this decision, and the allegations relevant to that claim, in the next seven (7)



                                             44
     CASE 0:18-cv-01864-SRN-HB Document 33 Filed 02/26/19 Page 45 of 45



days. In accordance with the Federal Rules of Civil Procedure, Defendants must answer

the Amended Complaint within 14 days of service. See Fed. R. Civ. P. 15(a)(3).


Dated: February 26, 2019                       s/Susan Richard Nelson
                                               SUSAN RICHARD NELSON
                                               United States District Judge




                                          45
